Citation Nr: 1019402	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  06-22 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1989 to November 
1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the Department 
of Veterans Affairs (VA) Atlanta, Georgia Regional Office 
(RO). 


FINDINGS OF FACT

1.  The Veteran suffered from bilateral high frequency 
hearing loss before he entered active military service, and 
such hearing loss was noted on entrance examination.

2.  Audiological testing does not show that the Veteran's 
high frequency hearing loss deteriorated during his active 
service.  


CONCLUSION OF LAW

The Veteran's current bilateral hearing loss was not incurred 
in or aggravated by his active service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1117, 1131, 1153, 1154, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic; continuity is also required 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  Certain disabilities are presumed to be service 
connected if evidence of the disease manifests itself to a 
compensable degree within one year of the end of the 
Veteran's service; bilateral hearing loss and tinnitus are 
two of the chronic conditions subject to this presumption.  
38 C.F.R. §§ 3.307, 3.309(a).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  The Veteran contends that the bilateral 
hearing loss from which he currently suffers is causally 
related to his active service.  As the Board finds, however, 
that the Veteran was suffering from hearing loss before he 
entered active service and that this loss was not aggravated 
by his active service, his claim shall be denied.

The Board first acknowledges that the Veteran is currently 
suffering from bilateral hearing loss.  The Veteran underwent 
a VA audio examination in June 2005.  The examiner found that 
the Veteran's hearing was within normal limits though 3000 
Hz, dropping to a moderate sensorineural hearing loss at 
4000-8000 Hz.  He had speech recognition scores of 96 percent 
bilaterally.  Given these findings, the examiner diagnosed 
the Veteran as suffering from mild bilateral sensorineural 
hearing loss.  

The Board also recognizes that the Veteran suffered from 
hearing loss while on active service.  Pursuant to VA 
regulation, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater.  38 C.F.R. § 3.385.  As shown in the audiograms 
below, the Veteran met this threshold.  

The Veteran's claim fails, however, because the evidence 
indicates that the high frequency hearing loss from which he 
currently suffers predated service and was not aggravated by 
service.  Pursuant to VA laws and regulations, a Veteran will 
be considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto, 
and was not aggravated by service.  38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304.  VA's General Counsel has held that 
to rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, the VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service. The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
VAOPGCPREC 3-03; 69 Fed. Reg. 25178 (2004); see also Cotant 
v. Principi, 17 Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

Temporary or intermittent flareups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993).

Four audiograms performed before, during, and at the end of 
the Veteran's service influence the Board's decision.  Though 
pure tone thresholds in decibels were measured in each 
audiogram, no findings were made as to the Veteran's speech 
recognition scores.  

On an audiological examination performed in November 1988 - a 
year prior to the Veteran's enlistment, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
5
40
LEFT
10
0
0
10
40

On an audiological examination performed in November 1989 - 
concurrent with the Veteran's enlistment - pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
10
LEFT
15
0
0
5
40

On an in-service audiological examination performed in June 
1991, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
0
0
LEFT
15
10
5
10
45



Finally, on an audiological evaluation performed in August 
1993 - just prior to the Veteran's discharge - pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
0
5
LEFT
15
5
0
0
40

The most recent audiogram comes from the Veteran's June 2005 
VA audio examination where pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
 
15
10
15
50
LEFT

10
10
25
55

Speech recognition ability of 96 percent bilaterally was 
recorded.  

Again, a preexisting injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, but aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A review of 
all of the Veteran's audiograms shows that while the Veteran 
was suffering from hearing loss for VA purposes in his 
November 1988 audiogram, his hearing did not deteriorate 
during his active service.  Indeed, the Veteran's left ear 
had a 40 decibel loss at 4000 Hz at the beginning of service 
in November 1989 and at the end in August 1993.  As the 
evidence does not show that the Veteran's hearing loss 
increased during service, aggravation is not conceded in this 
case.  

The VA examiner addressed this issue directly in the June 
2005 examination.  She wrote that the Veteran's enlistment 
physical reflected a mild high frequency hearing loss 
bilaterally.  Subsequent hearing tests revealed no change in 
his left ear and hearing within normal limits for all 
frequencies in the right ear.  She noted that though the 
Veteran's discharge physical revealed a high frequency 
hearing loss in the Veteran's left ear, this loss was not 
poorer than the results of his induction physical.  She thus 
concluded that it is less likely as not that the Veteran's 
hearing loss was aggravated by his active military service.  

Statements from the Veteran and his family have been 
considered, but the Board finds them to be of probative 
value.  The Veteran's statements center on his in-service 
noise exposure and the current effect that his hearing loss 
has on his life.  Letters from the Veteran's brother, mother, 
and father all speak of the fact that the Veteran currently 
suffers from bilateral hearing loss, and these letters 
describe the effects that this loss has on the Veteran and 
his family.  As noted above, however, the facts that the 
Veteran currently suffers from bilateral hearing loss and 
that he suffered from such loss in service are conceded.

Again, the Board finds that the Veteran suffered from hearing 
loss before he began active service, and that this hearing 
loss was not aggravated by his active service.  Accordingly, 
the Board concludes that the Veteran's bilateral hearing loss 
was not incurred in or aggravated by his active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1117, 1131, 
1153, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309, 3.385.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2004 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

Subsequent to the filing of the claim at issue, the Court of 
Appeals for Veterans Claims ruled that VA must inform 
claimants of all five elements of a service connection claim, 
including how VA assigns disability ratings and how an 
effective date is established.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Though the Veteran in this case did 
not receive such notice regarding ratings and effective 
dates, his claim is being denied, so not receiving notice of 
these issues is ultimately non-prejudicial.

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
the Veteran's service treatment records and records of his 
post-service VA treatment.  The Veteran was afforded and 
attended a VA compensation and pension examination germane to 
his claim.  The Board notes that the evidence already of 
record is adequate to allow resolution of the appeal.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


